DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the dynamic element comprising a first and second projections configured to engage an inserter (claims 3 and 13) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,299,842. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-20 of the current application and the invention of claims 1-26 of the patent lies in the fact that the invention of claims 1-26 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-26 of the patent is in effect a "species" of the "generic" invention of claims 1-20. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 are anticipated by claims 1-26, claims 1-20 are not patentably distinct from claims 1-26.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bouduban (U.S. Publication 2012/0130374) in view of Knight (U.S. Publication 2013/0213843).
	Bouduban discloses a device (for example see Figure 1) comprising a stabilizing member (13) and an element (12). The stabilizing member comprises a obverse side (24), a reverse side (22) opposite the obverse side, and an elongated receiver having an opening (28) including a perimeter continuously surrounded by the obverse side (page 3 paragraph 49 discloses elements 33a and 33b are optional, therefore the reference discloses an embodiment having a perimeter without the channels surrounding the opening), wherein the element is configured to be received by the elongated receiver and wherein the elongate receiver is configured to prevent the bridge of the element from passing through the reverse side. The element includes an elongated bridge (16) extending between a first bridge end and a second bridge end, a first leg (a first element 14) coupled to the bridge and extending from the bridge to a first free end (the tip of the leg), and a second leg (a second element 14 opposite the first element 14) coupled to the bridge and extending from the bridge to a second free end (the tip of the leg), wherein the legs are configured to extend through the reverse side of 
	The device of Bouduban as modified by Knight discloses a device wherein the first free end and the second free end of the dynamic element are separated by a first distance when in the elastically deformed state (see Knight Figure 2A) and by a second smaller distance in the relaxed state (see Knight Figure 2B).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bouduban (U.S. Publication 2012/0130374) in view of Knight (U.S. Publication 2013/0213843) further in view of Borzone (U.S. Patent 4,278,091).
	The device of Bouduban as modified by Knight discloses the invention as claimed except for the first and second legs being dimensioned not to contact the stabilizing member when the dynamic element is received in the elongate receiver. Borzone teaches a device comprising a stabilizing member (10) including an elongate receiver (12) and an element (2) including a first leg (5) and a second leg (6), wherein the legs do not contact the stabilizing member, i.e. legs are dimensioned to be loosely received by elements 28 and 29 (column 3 lines 20-23). It has been held that where the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775